DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 2/23/2022. Claim 11 is amended, claims 1-10 and 12-30 are canceled, and claims 31-46 are newly added.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 2/23/2022.
Responsive to the Restriction Requirement mailed December 29, 2021, Applicants has elected Invention I (claims 11 and 31-46) without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 31-33, 35, 39, and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al., Pat. No US 9,942,519 B1 (hereinafter Pan). 

Regarding Claim 11, Pan discloses a video conferencing system for hosting a video conferencing call [FIG.1 & col.4, lines 6-24: Discloses a multi-participant conferencing environment (element 100) that includes a conference service (element 102) configured to host conferences between participants connected via respective endpoints 106A, 106B, 106N; and col.6, lines 1-3: Discloses conferencing applications (element 112) provides a graphical user interface for the conference at each of the participants endpoints (element 106 – participants devices); and col.16, lines 45-47: Discloses the conferencing application (element 112) allows for managing communications or communication sessions, such as making a call, establishing a video call, etc.] with a standardized format [col.3, lines 7-8: Discloses video or image feeds from participants are arranged in a particular display region or format (a standard format).], comprising:
an electronic processing device [col.5, lines 3-8: Discloses the endpoints (element 106 - participants devices, thus an electronic processing device) can include any computing device with networking and conferencing capabilities, such as a smartphone, a tablet computer, a mobile media device, a gaming system, a smart television, a laptop computer, a conference phone or client, or any other smart or computing device.];
a non-transitory memory device in communication with the electronic processing device [FIG.4B & col.18, lines 8-11: Discloses state storage memory (element 446) at the conference service (element 102) for storing information data in communications with the endpoints (element 106 – electronic processing device) from the various participants; and col.27, lines 15-31 & claim 23: Discloses a non-transitory computer-readable storage medium in communication with the endpoints (element 106 – electronic processing device).], the non-transitory memory device storing (i) participant display device data [FIG.4B & col.18, lines 8-11: Discloses the non-transitory computer-readable storage medium stores state information; and col.18, lines 18-21: Discloses state information includes retained settings and configuration from view (participant display device data) at endpoint (element 106 - electronic processing device).], and (ii) processing instructions [col.27, lines 29-30: Discloses the non-transitory computer-readable media stores processing instructions.] that, when executed by the electronic processing device [claim 14: Discloses the instructions are executed by a processor in the electronic processing device.], result in:
identifying, by the electronic processing device and based on a first subset of the participant display device data corresponding to a first display device of a first participant in a video conference, a first arrangement of a plurality of data feeds of the video conference [FIG(s).2A-B, FIG(s).3A-E & col.6, lines 53-55: Discloses a view (element 200A) of a conference (by the electronic processing device - a first display device) showing an active participant (element 202A - a first participant) and a panel  of participants (element 204); and FIG(s).2A-B, FIG(s).3A-E & col.7, lines 28-31: Discloses the panel includes participant representations (elements 206A-N) of respective participants in the conference. The participant representation can include, without limitation, video, camera, image, live, and/or recorded feeds (plurality of data feeds of the video conference), streams, files, etc.; and FIG(s).2A-B, FIG(s).3A-E & col.8, lines 51-53: Discloses the panel of participants (element 204) can have a display width (element 204A – a first a first subset) which sets the visible area of the panel (element 204); and FIG.5 & col.19, lines 44-46: Discloses the number of participants in the subset of the group of participants (element 204A) can be based a size restriction (identifying the first arrangement) of the graphical panel. For example, the size restriction can be based on a size of the graphical interface and/or a width of the panel, which may limit the number of participants that can be concurrently displayed in the visible panel (element 204A – the subset of participants).];
identifying, by the electronic processing device and based on a second subset of the participant display device data corresponding to a second display device of a second participant in the video conference, a second arrangement of the plurality of data feeds of the video conference [col.21, lines 34-44: Discloses a new participant (a second participant) has joined the electronic conference from a different endpoint (a different element 106 – a second display device). In response, the conference service (element 102) updates the new conference view (a second arrangement) to display, in a respective persistent location outside of a respective panel which concurrently displays a second subset of video feeds (a second subset of the participant display device), the one or more video feeds that were moved in the conference view from the panel to the persistent location outside of the panel (identifying a second arrangement of data feeds of the video conference).];
receiving, by the electronic processing device, an instruction to initiate an interaction involving the first and second participants, the instructions specifying at least one computer generated graphical display element [FIG.3E & col.16, lines 42-47: Discloses the conference service (element 102) receiving a collaboration control region (element 314) input (an interaction) for establishing a video call or chat messaging between a first and second participant. FIG.3E illustrates the instructions specifying at least one computer generated graphical display element (element 316).];
causing, by the electronic processing device and in response to the received instruction, the first arrangement to be applied to the second display device of the second participant [FIG.3E and col.16, lines 31-36: Discloses an illustration of an interface object (element 310) for conducting a communication sessions between first and second participants during the conference. The interface object (element 310) is presented on both participant’s displays (the first arrangement to be applied to the second display device of the second participant) as a result of selecting a chat session instruction (element 316 - causing).]; and
causing, by the electronic processing device and in response to the received instruction, the at least one computer-generated graphical display element to be overlaid on top of the first arrangement of the plurality of data feeds [FIG.3E and col.16, lines 24-25: Discloses the interface object (element 310) can be presented within the display region (element 202 – the first arrangement of the plurality of data feeds) or as a separate window or frame. FIG.3E illustrates the interface object (element 310) is computer-generated graphical display element that is overlaid on top of the first arrangement of the plurality of data feeds (element 202); and in addition, col.16, lines 55-67: Discloses that the participant representations (element 206) can similarly include controls (element 318 - instruction specifying at least one computer generated graphical display element) for managing display preferences and/or interactions with corresponding participants. For example, participant representations can include controls (element 318) for messaging a participant (producing a generated graphical display element to be overlaid on top of the first arrangement of the plurality of data feeds), adding a user to a session or group, closing a participant representation, etc. The panel (element 204) can enable move operations (element 320A-B – first arrangement of the plurality of data feeds) for participant representations (element 206) within the panel (element 204). For example, a swap operation (element 320A) can allow the user to swap the placement of participant representations (elements 206A and 206B) within the panel (element 204), and a shift operation (element 320B) can allow the user to move participant representation 206C; and col.17, lines 4-6: Discloses participant views (arrangements) can represent the views of participants at the different endpoints (element 106) in the conference (first arrangement to be applied to the second display device of the second participant).].

Regarding Claim 31, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 11, and Pan further discloses wherein the processing instructions, when executed by the electronic processing device, further result in:
determining that the first participant and second participant are eligible to engage in the interaction [col.16, lines 51-52: Discloses the collaboration controls (element 316) presented within the collaboration control region (element 314) includes controls for managing communications or communication sessions between participants that include security settings; and col.18, lines 45-50: Discloses the conference service (element 102) can associate a new session (for example a chat session) to a participant (determining eligibility to engage in an interaction) based on one or more factors such as the identity of participants; and in addition, FIG.3A-E, FIG.5A, and col.9, lines 48-54: Discloses the participant representations (determining eligible participants), arrangements, and configurations within the display width (element 204A) can change in response to triggering events, such as user scrolling or navigation, conference activity such as active speaker or object changes, user input (e.g., move operations such as drag and drop), etc. FIG.3A-E illustrates the first participant (element 202A) in the first arrangement (element 202) is above a second data feed (any of the participants in the subset element 204A, such as elements 206A, or B, or C), element) corresponding to the second participant in the first arrangement.].

Regarding Claim 32, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 31, and Pan further discloses wherein determining that the first participant and second participant are eligible comprises determining that a first data feed corresponding to the first participant in the first arrangement is above a second data feed corresponding to the second participant in the first arrangement [FIG.3A-E & FIG.5A: Discloses a graphical interface for an electronic conference that includes a group of participants, the graphical interface displaying a first participant (element 202A) in the first arrangement (element 202 – a first data feed). And a panel of participants where the panel of participants (204A) displaying respective graphical representations (data feeds – elements 206A-C) corresponding to a subset of the group of participants (element 204A) in the electronic conference; col.9, lines 48-54: Discloses the participant representations (determining eligible participants), arrangements, and configurations within the display width (element 204A) can change in response (determining eligibility of participant to participate) to triggering events, such as user scrolling or navigation, conference activity such as active speaker or object changes, user input (e.g., move operations such as drag and drop), etc. FIG.3A-E illustrates the first participant (element 202A) in the first arrangement (element 202) is above a second data feed (any of the participants in the subset element 204A, such as elements 206A, or B, or C), element) corresponding to the second participant in the first arrangement.].

Regarding Claim 33, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 31, and Pan further discloses wherein determining that the first participant and second participant are eligible comprises determining that the second participant is not presenting [col.9, lines 48-54: Discloses the participant representations (determining eligible participants), arrangements, and configurations within the display width (element 204A) can change in response (determining eligibility of participant to participate) to triggering events, such as conference activity such as active speaker or object changes, user input (e.g., move operations such as drag and drop). Thus, determining that the second participant is not presenting by dropping the second participant; and in addition, col.23, lines 50-60: Discloses the determining of presenters can be determined by be motion or presentation activity, for example, a participant performing a physical gesture for the conference (e.g., demonstrating a karate move in a self-defense conference) or presenting an object for the conference (e.g., showcasing a product for potential customers in a sales conference). Thus, dynamically modify which graphical representation is played as the active participant in the graphical display region depending on which participant is performing or presenting visually to the conference.].

Regarding Claim 35, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 11, and Pan further discloses wherein the first arrangement comprises a respective location on the first display device for each data feed of the plurality of data feeds of the video conference [FIG.2A & col.6, lines 53-55: Discloses a view (element 200A) of a conference (by the electronic processing device - the first display device) showing a respective location on the display of the panel of participants (element 204A).].

Regarding Claim 39, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 11, and Pan further discloses wherein the instruction to initiate the interaction involving the first and second participants comprises an instruction to transfer a first of the at least one graphical display elements from a first data feed of the plurality of data feeds of the video conference corresponding to the first participant to a second data feed of the plurality of data feeds of the video conference corresponding to the second participant [col.8, lines 26-35: Discloses an active object (element 210 – a graphical display element) can be selected by a participant, such as the active participant (element 202A – corresponding to the first participant) from a first data feed (element 202), and can select, share (instruction to transfer) or upload an object, which can replace another object presented (any one of a plurality of graphical display elements may be presented) as the active object (element 210). The active object (element 210) can be an object shared (transferred to) with participants in the conference (to a second data feed corresponding to the second participant); and col.8, lines 41-50: Discloses examples of examples of software objects (element 210) can include an agenda, a document or file, a folder, an image, a video, a web page, a shared screen, a presentation, a widget, a window or graphical user interface, conference information or data, a background set, an application interface and/or element (e.g., a browser window, a control element, etc.), a video feed, an audio playback element, a sidebar, a communication session ( e.g., an instant messaging session, a chat, an email, a phone call, etc.), a graphic, a separate conference and/or conference window, etc.].

Regarding Claim 42, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 11, and Pan further discloses wherein the processing instructions, when executed by the electronic processing device, further result in:
identifying, by the electronic processing device and based on the second subset of the participant display device data corresponding to the second display device of the second participant in the video conference, and prior to the causing of the first arrangement to be applied to the second display device of the second participant, that the first arrangement of the plurality of data feeds of the video conference is compatible with screen parameters of the second display device [col.9, lines 4-22: Discloses the display width for the active panel (element 204A - display of the panel of participants, i.e. the first, second … participant) can be based on or influenced by (identifying prior to causing of the first arrangement to be applied, this process applies to each endpoint (element 106 – each of the participant’s devices) display size and/or capabilities, screen resolutions, conference parameters (e.g., conference requirements, preferences, rules, size, etc.), screen size, number of participants in the conference.].

Regarding Claim 43, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 42, and Pan further discloses wherein identifying that the first arrangement of the plurality of data feeds of the video conference is compatible with screen parameters of the second display device includes identifying that the first arrangement can be rendered within an area corresponding to a screen size of the second display device [col.9, lines 4-22: Discloses the display width for the active panel (element 204A - display of the panel of participants, i.e. the first, second …  each participant) can be based on or influenced by (identifying prior to causing of the first arrangement to be applied, this process applies to each endpoint (element 106 – each of the participant’s devices) display size and/or capabilities, screen resolutions, conference parameters (e.g., conference requirements, preferences, rules, size, etc.), screen size, number of participants in the conference.].

Regarding Claim 44, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 42, and Pan further discloses wherein identifying that the first arrangement of the plurality of data feeds of the video conference is compatible with screen parameters of the second display device includes identifying that the first arrangement can be rendered within an area having an aspect ratio of a screen of the second display device [col.9, lines 4-22: Discloses the display width for the active panel (element 204A - display of the panel of participants, i.e. the first, second …  each participant) can be based on or influenced by (identifying prior to causing of the first arrangement to be applied, this process applies to each endpoint (element 106 – each of the participant’s devices) display size, screen resolutions, screen size (aspect ratio of a screen), etc.].

Regarding Claim 45, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 42, and Pan further discloses wherein identifying that the first arrangement of the plurality of data feeds of the video conference is compatible with screen parameters of the second display device includes identifying that the first arrangement can be rendered within an area corresponding to a size of a window of the second display device [col.9, lines 4-22: Discloses the display width for the active panel (element 204A - display of the panel of participants, i.e. the first, second …  each participant) can be based on or influenced by (identifying prior to causing of the first arrangement to be applied, this process applies to each endpoint (element 106 – each of the participant’s devices) display size (a size of a window), screen size (a size of a window), etc.].

Regarding Claim 46, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 42, and Pan further discloses wherein the processing instructions, when executed by the electronic processing device, further result in:
identifying, by the electronic processing device and based on the first subset of the participant display device data corresponding to the first display device of the first participant in the video conference, and prior to the causing of the first arrangement to be applied to the second display device of the second participant, that the second arrangement of the plurality of data feeds of the video conference is not compatible with screen parameters of the first display device [col.9, lines 26-35: Discloses the display width (element 204A) can be sufficient to fit up to a specific number of participant representations, which can depend on the size and configuration of the participant representations. If the specific number of participant representations that fit within the display width (element 204A) is less than the number of total participants or participant representations in the conference, then one or more participant representations may not be visible or may be partially visible within the display width (element 204A) of the panel (element 204); and col.9, lines 41-46: Discloses any participant representations that do not fit within the display width (element 204A) may be stacked with other participant representations, hidden from view in the panel (element 204), loaded outside of the display width (element 204A), or only loaded when a triggering event causes such participant representations to be placed within the display width (element 204A) of the panel (element 204). Thus, a triggering event from the second device may cause non-compatibility with screen parameters of the first display device because the triggering event would cause the second participant to be added to the panel (element 204) at the first display device.  An arrangement would be applied to the subset of visible participants (element 204A) at the first device because the second arrangement of the plurality of data feeds of the video conference is not compatible with screen parameters of the first display device.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C § 103(a) as being unpatentable over Pan et al., Pat. No US 9,942,519 B1 (hereinafter Pan) in view of Bellini, III et al., Pat. No US 8,903,933 B1 (hereafter Bellini).

Regarding Claim 34, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 31, and Pan does not explicitly disclose wherein determining that the first participant and second participant are eligible comprises determining that the first and second participants have not previously interacted more than a predetermined number of times. However, in analogous art, Bellini discloses preventing initiation of additional chat session (indicating previous chat sessions between the first and second participants), responsive to a number of chat sessions count exceeding a threshold (Bellini: col.3, lines 35-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Pan in view of Bellini wherein a determination is made that the first and second participants have not previously interacted more than a predetermined number of times. One would be motivated at the time of the invention to have this capability it is challenging to ensure every participant has an opportunity to interact in the chat session (Bellini: col.1, lines 19-22).

Claims 36 and 38 are rejected under 35 U.S.C § 103(a) as being unpatentable over Pan et al., Pat. No US 9,942,519 B1 (hereinafter Pan) in view of Mark E. Herrmann, Pub No US 2010/0062840 A1 (hereafter Herrmann).

Regarding Claim 36, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 11, and Pan does not explicitly disclose wherein the instruction to initiate the interaction involving the first and second participants comprises an instruction to initiate a game. However, in analogous art, Herrmann discloses a social networking function for initiating a game of poker between participants [para.0004 and para.0110]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Pan in view of Herrmann to initiate a poker game between participants. One would be motivated at the time of the invention to have this capability since social networks are not designed for the gaming experience, one that integrates with the gaming and environment provides many benefits to both the player and the gaming establishment (Herrmann: para.0005). Player can view and comment on content created by other players in real time (or near-real time) within the gaming environment, which may lead to players enhancing (and extending) their gaming experience [para.0007].

Regarding Claim 38, the combined teachings of Pan and Herrmann discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 36, and Herrmann further discloses wherein the game comprises a game of poker and the at least one graphical display element comprises at least one card. [para.0119: Discloses a computer display of players playing cards at a poker table may be displayed to the player, and the player may be presented controls that permit the play to be shown (displaying cards) to other participants.]. This claim is rejected on the same grounds as claim 36.

Claims 40 and 41 are rejected under 35 U.S.C § 103(a) as being unpatentable over Pan et al., Pat. No US 9,942,519 B1 (hereinafter Pan) in view of Glen J. Anderson, Pub No US 2013/0293584 A1 (hereafter Anderson).

Regarding Claim 40, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 39, although Pan discloses examples of software objects (element 210) can include an agenda, a document or file, a folder, an image, a video, a web page, a shared screen, a presentation, a widget, a window or graphical user interface, conference information or data, a background set, an application interface and/or element (e.g., a browser window, a control element, etc.), a video feed, an audio playback element, a sidebar, a communication session ( e.g., an instant messaging session, a chat, an email, a phone call, etc.), a graphic, a separate conference and/or conference window, etc. (col.8, lines 41-50), Pan does not explicitly discloses wherein the first graphical display element comprises one or more of a virtual paper airplane and a virtual bucket of water. However, in analogous art, Anderson discloses a user sending a message to another
user by sending a virtual paper airplane (the first graphical display element) and may be launched off of any device by pressing a button or making a touch screen gesture [para.0022 & FIG(s).4-5, 7A-C]. The virtual object message may be shown as a static
object (e.g. a virtual bucket of water) or as a moving object (a virtual paper airplane) across any of the images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Pan in view of Anderson to have the graphical display element to be a virtual paper airplane. One would be motivated at the time of the invention to have this capability since it enhances sending augmented reality messages to a receiver (Anderson: para.0019).

Regarding Claim 41, Pan discloses the video conferencing system for hosting the video conferencing call with the standardized format of claim 39, although Pan discloses examples of software objects (element 210) can include an agenda, a document or file, a folder, an image, a video, a web page, a shared screen, a presentation, a widget, a window or graphical user interface, conference information or data, a background set, an application interface and/or element (e.g., a browser window, a control element, etc.), a video feed, an audio playback element, a sidebar, a communication session ( e.g., an instant messaging session, a chat, an email, a phone call, etc.), a graphic, a separate conference and/or conference window, etc. (col.8, lines 41-50), Pan does not explicitly discloses wherein the first graphical display element comprises a virtual paper airplane with a written message for the second participant. However, in analogous art, Anderson discloses a user sending a message to another
user by sending a virtual paper airplane (the first graphical display element) and may be launched off of any device by pressing a button or making a touch screen gesture [para.0022 & FIG(s).4-5, 7A-C]. FIG.6B illustrates a process flow diagram of sending a
message using an augmenting an archival image with virtual objects. The message may be a text (a written message), media file, or objects in a game context such as resources, weapons [para.0037], virtual paper airplane [para.0022] etc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Pan in view of Anderson to have the graphical display element to be a virtual paper airplane with a written message. One would be motivated at the time of the invention to have this capability since it enhances sending augmented reality messages to a receiver (Anderson: para.0019).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Pan and Bellini do not teach the game comprises a tic-tac-toe game in which nine data feeds of the plurality of data feeds are arranged in accordance with the first arrangement to form a game board for the game. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igor SHRAIBMAN, (US 2016/0133095 A1) - Discloses an on-line tic-tac-toe game played on user’s computers. Paragraph 0009 discloses that the game is presented as a game board sub divided into units and where the shape of the board is at least one of square, rectangular, pyramidal and circular.
Mozell et al., (US 2014/0331265 A1) - Discloses video game where content being viewed may be still images, graphics and/or photographs, such as for example in a slide show. In still further embodiments, the content displayed on the main display may be remote participants in a video web conference [para.0028].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information

/ADIL OCAK/Examiner, Art Unit 2426